Citation Nr: 1013748	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  07-37 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for anxiety. 

2.  Entitlement to an initial disability rating greater than 
30 percent for recurrent dislocation of the right shoulder.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant, Mother and Former Spouse


ATTORNEY FOR THE BOARD

H. Seesel, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from August 1998 until August 
2001 and from December 2001 until June 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In June 2009, the Veteran, her mother, and her former spouse 
testified at a personal hearing over which the undersigned 
Acting Veterans Law Judge presided while at the RO.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.

The Veteran submitted additional evidence consisting of a 
photograph after the June 2009 Board hearing.  The Veteran 
also submitted a written waiver of review of that evidence by 
the agency of original jurisdiction, therefore, referral to 
the RO of evidence received directly by the Board is not 
required.  38 C.F.R. § 20.1304.

The Board notes that during the pendency of the appeal, the 
RO granted an increased disability rating of 30 percent for 
the service-connected recurrent dislocation of the right 
shoulder in a June 2008 rating decision.  Applicable law 
mandates that when an appellant seeks an increased rating, it 
will generally be presumed that the maximum benefit allowed 
by law and regulation is sought, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded. See A.B. v. Brown, 6 Vet. App. 
35 (1993).  As such, the Veteran's claim for an increased 
evaluation remains on appeal.

The Board also notes that in accordance with a recent 
precedential opinion of the United States Court of Appeals 
for Veterans Claims (Court), the Board must REMAND the issue 
of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009); VAOPGCPREC 6-96 (noting that because the Board 
has jurisdiction over the question of TDIU for a particular 
disability in connection with a claim for an increased 
rating, the proper method of returning the case to the RO for 
further action is by Remand).  While the TDIU issue has not 
been adjudicated or otherwise developed for appeal, as such 
issue is raised by the record and part and parcel of the 
increased rating claim also being remanded herein, the Board 
must remand the TDIU issue under Rice. Id.

The issues of entitlement to an increased disability rating 
for a right shoulder disability and entitlement to TDIU are 
being remanded and are addressed in the REMAND portion of the 
decision below.  These issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, it is likely the 
currently diagnosed generalized anxiety disorder is related 
to her active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for 
generalized anxiety disorder have been approximated.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

The Merits of the Claim

The Veteran seeks service connection for anxiety.  She argues 
that her anxiety began during her service in a high security 
squadron in Maine.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the evidence is at an approximate balance, 
and the appeal will be allowed.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) evidence of a current disability, (2) evidence 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) evidence of a nexus between the current 
disability and the inservice disease or injury.  Pond v. 
West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 
498 (1995).  In certain cases, competent lay evidence may 
demonstrate the presence of any of these elements.  Davidson 
v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for certain chronic 
diseases, including certain types of psychosis, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  38 C.F.R. § 3.384 
defines psychosis as brief psychotic disorder, delusional 
disorder, psychotic disorder due to general medical 
condition, psychotic disorder, not otherwise specified, 
schizoaffective disorder, schizophrenia, schizophreniform 
disorder, shared psychotic disorder, and substance-induced 
psychotic disorder.  38 C.F.R. § 3.384.

The Veteran has a current diagnosis of generalized anxiety 
disorder as reflected in the October 2006 VA examination.  As 
such, she clearly has a current disability.  The remaining 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

Service treatment records include complaints of anxiety.  For 
example, a November 2005 record noted reports of anxiety and 
persistent worry.  She described long standing mood swings 
and reported depression, persistent anxiety and occasional 
severe irritability.  The diagnosis was depression, mixed 
mood disorder.  Similarly, the Veteran reported a history of 
anxiety on the May 2006 form completed just prior to her 
separation from service.  She also related she had been 
treated for anxiety and depression since the prior June 2003 
inservice physical examination.

The remaining element is competent evidence of a nexus 
between the current anxiety and the symptoms of anxiety noted 
in service.  The nexus may also be proven by continuity of 
symptomatology.  38 C.F.R. § 3.303.   By "competent medical 
evidence" is meant in part that which is provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  38 
C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  However, as noted above, in certain cases, 
competent lay evidence may satisfy any of the required 
elements.  "Competent lay evidence" is defined as any 
evidence not requiring that the proponent have specialized 
education training or experience but is provided by a person 
who has the knowledge of facts or circumstances and conveys 
matters that can be observed and described by a lay person.  
38 C.F.R. § 3.159(a)(2).

In this regard, the Veteran was afforded a VA examination in 
October 2006 to assess the presence and etiology of any 
current psychiatric disability.  After reviewing the claims 
file, considering the Veteran's complaints and examining the 
Veteran, the examiner concluded the Veteran reported chronic 
symptoms of anxiety consistent with a diagnosis of 
generalized anxiety disorder.  The examiner related that 
while the Veteran indicated the condition began around 2003, 
there was no collaborative information in the claims file to 
show she received psychiatric treatment at that time.  No 
further opinion was provided.

The Veteran, her mother, and her former spouse also provided 
testimony at the June 2009 Board hearing.  The Veteran 
explained that she began having anxiety when she was 
stationed in Maine.  She related she was assigned to a 
special project squadron and was informed that the phones 
would be tapped and the members of the project should take 
different routes home.  She related that she saw a counselor 
a couple times and was prescribed medication.  She related 
the anxiety continued since then, and explained that she did 
not sleep well at night and could not leave the house by 
herself.  The Veteran's mother related that the Veteran was 
fine as a child but at some point during her time in Maine 
began having anxiety.  She no longer acted the same and slept 
most of the time and was scared all of the time.  The 
Veteran's mother related that she noticed changes in the 
Veteran while she was in Maine.  She indicated she had to go 
live with the Veteran because the Veteran was scared.  The 
Veteran's former spouse also testified that the anxiety 
started during service and may be related to the shoulder 
disability.  He explained they were married when she was in 
service and were stationed in the same area.  He explained he 
saw the behavior change after they moved to Maine.  He 
indicated he did not know if something happened up there but 
indicated her behavior became more panicky and secluded.  She 
appeared worried and anxious all of the time and did not like 
to discuss personal things because she was afraid someone was 
listening.  He explained she worked in a high security 
squadron and believed that was when her anxiety started.  He 
confirmed that she was prescribed medication to sleep during 
service.  He also indicated that the anxiety had turned her 
into a hermit, and that she was not the same person as she 
was when he first met her.  

The Veteran also submitted a photograph of a pill bottle for 
amitriptyline, an antidepressant.  While the Veteran 
indicated this was a prescription from her time in service, 
the date of the prescription was unclear.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the law, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the Veteran shall prevail upon the issue. Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
the present case, there is evidence of treatment for anxiety 
during service and evidence of a current disability.  
Significantly, the October 2006 VA examination report did not 
specifically rule out a connection to service; rather, the 
examiner noted that the Veteran's statements as to continuity 
have not been confirmed.  The Court has specifically found 
that this does not render the lay statements to be 
incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (noting that the absence of contemporaneous 
medical evidence may go to the credibility and weight of the 
Veteran's lay testimony, the lack of such evidence does not, 
in and of itself, render the lay testimony incredible).  

In fact, the Board finds the lay statements to be credible as 
there are no conflicting statements in the record or evidence 
suggesting the Veteran was mistaken.  Rather, the Veteran's 
testimony as to the onset of her anxiety has been consistent 
throughout her appeal.  Caluza v. Brown, 7 Vet. App. 498, 
510-511 (1995) (Credibility can be generally evaluated by a 
showing of interest, bias, or inconsistent statements, and 
the demeanor of the witness, facial plausibility of the 
testimony, and the consistency of the witness testimony.).  
Furthermore, Veteran's mother and former spouse provided 
competent and credible testimony as to a change in the 
Veteran's personality once she moved to Maine which tends to 
corroborate the Veteran's reported history.  The Veteran, her 
mother, and former spouse have also provided competent and 
credible testimony concerning continuing symptoms of anxiety 
since service.  38 C.F.R. § 3.303(b).

Weighing the lack of treatment against the other evidence of 
record indicates the evidence as a whole is at the very least 
at an approximate balance.  Therefore, because a state of 
relative equipoise has been reached in this case, the benefit 
of the doubt rule will, therefore, be applied and service 
connection for generalized anxiety disorder will be granted.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for generalized anxiety disorder is 
granted.


REMAND

Unfortunately, a remand is required in this case as to the 
issues of an increased disability rating for a right shoulder 
disability and entitlement to TDIU.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claims so that she is afforded every possible 
consideration.  

As an initial matter, there appear to be relevant records 
which are not associated with the claims file.  During the 
June 2009 Board hearing the Veteran explained she had just 
seen a specialist for her shoulder and had undergone a 
magnetic resonance imaging (MRI) test.  She indicated she had 
additional appointments scheduled for September 2009.  These 
records concerning the right shoulder are clearly relevant 
and should be obtained.

The Board is also of the opinion that another VA examination 
is warranted.  Specifically, the October 2006 VA examination 
is too remote in time, particularly since this is the most 
recent medical evidence in the claims file which addresses 
all of the criteria necessary to properly evaluate the claim.  
While the Veteran provided private hospital and X-ray 
records, these records fail to include any range of motion 
findings in degrees of motion, or otherwise discuss whether 
the frequent dislocation has resulted in impairment of the 
humerus or ankylosis of scapulohumeral articulation.  
Significantly, the Veteran has asserted that the severity of 
her right shoulder disability has also resulted in secondary 
manifestations, to include an intermittent loss of bowel 
control.  The Veteran has, in essence, indicated that the 
severity of her shoulder dislocation is more severe.  VA's 
General Counsel has indicated that when a claimant asserts 
that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate. VAOPGCPREC 11-95 (April 7, 1995).  Thus, an 
updated VA examination is needed to fully and fairly evaluate 
the Veteran's claim for an increased rating.  See Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination - particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); see also Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) (holding that a Veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the Veteran's contention that his disability 
had increased in severity) and Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (an examination too remote for rating 
purposes cannot be considered "contemporaneous").

Additionally, as noted above, the Court recently held that a 
request for a TDIU is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating 
for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon 
which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  See Rice, 22 Vet. App. at 453.  If the 
claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to 
that claim for an increased rating is whether a total rating 
based on individual unemployability as a result of that 
disability is warranted.  Id at 455.

During the June 2009 Board hearing the Veteran explained she 
was no longer working because of her arm and her anxiety.  
She explained she was an administrative assistant but her 
shoulder dislocated a couple times at work, and she became so 
scared to do things that she was no longer able to work.  The 
Veteran has, therefore, raised the issue of entitlement to a 
TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001) (Once a Veteran submits evidence of medical 
disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).

In this regard, the AOJ should send the Veteran a VCAA notice 
letter for the TDIU component of the increased disability 
rating claim.  This letter should notify the Veteran and her 
representative of any information or lay or medical evidence 
not previously provided that is necessary to substantiate the 
TDIU claim.  The notice should also indicate what information 
or evidence should be provided by the Veteran and what 
information or evidence VA will attempt to obtain on the 
Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

The law provides that TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his or her service-connected disabilities.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be 
given to a Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his or her age or the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this regard, TDIU may be assigned when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(a).  If 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, 
with sufficient additional disability to bring the combined 
rating to 70 percent or more. Id.

If, however, a Veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a), 
rating boards should refer to the Director, Compensation and 
Pension Service for extra-schedular consideration all cases 
where the Veteran is unable to secure or follow a 
substantially gainful occupation by reason of service- 
connected disability.  38 C.F.R. § 4.16(b).  See also Fanning 
v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).

The record shows that the Veteran is not working and alleges 
that her service connected disabilities have prevented her 
from obtaining gainful employment.  At the present time, the 
Veteran is in receipt of service connection for recurrent 
dislocation of the right shoulder, rated as 30 percent 
disabling, and for generalized anxiety disorder, which had 
not yet been rated.  As noted above, however, the Veteran's 
claim concerning the rating of her right shoulder is still 
pending.  Thus, the claim for TDIU should be held in abeyance 
until the RO adjudicates the increased rating claim and an 
initial rating for the now service-connected anxiety disorder 
is assigned.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should contact the Veteran 
and ask her to specify all medical care 
providers who treated her for her right 
shoulder.  The RO/AMC should then obtain 
and associate with the claims file any 
records identified by the Veteran that are 
not already associated with the claims 
file.  The RO/AMC should specifically 
request the June and September 2009 
medical records from the private 
specialist and associate these records 
with the claims file.

2.  The RO/AMC will advise the Veteran of 
what evidence would substantiate her claim 
for entitlement to TDIU.  Apart from other 
requirements applicable under the VCAA, 
the RO/AMC will comply with any directives 
of the Veterans Benefits Administration.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009).

3.  The RO/AMC shall then schedule the 
Veteran for an  appropriate VA examination 
in order to determine the precise nature 
and severity of her right shoulder 
disability.  The claims file must be made 
available to and reviewed by the examiner.  
All necessary tests, including x-rays if 
indicated, should be conducted.

The examiner should identify and describe 
in detail all residuals attributable to 
the Veteran's service-connected recurrent 
dislocation of the right shoulder.  The 
examiner should conduct range of motion 
testing of the right shoulder.  The 
examiner should also report whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is 
likely to be additional range of motion 
loss due to any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or 
when the right shoulder is used 
repeatedly. All limitation of function 
must be identified. If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

The examiner should set forth whether 
there is fibrous union, nonunion or the 
loss of head of the humerus.  The examiner 
should also discuss whether there is any 
ankylosis of the scapulohumeral 
articulation.

The examiner should set forth whether 
there are any secondary neurological 
manifestations related to the right 
shoulder disability, to include any 
intermittent loss of bowel control.

The examiner should discuss the degree of 
occupational impairment attributable to 
the service-connected right shoulder 
disability.  In particular, describe what 
types of employment activities would be 
limited because of the Veteran's service-
connected disability, what types of 
employment would not be limited (if any), 
and whether any limitation on employment 
is likely to be permanent.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.  In 
considering the claim for TDIU, the RO/AMC 
should take such additional development 
action as it deems proper, including the 
conduct of any appropriate VA 
examinations, and consideration of 
submission of the claim to the Under 
Secretary for Benefits or Director of 
Compensation and Pension Service for 
extra-schedular consideration, if 
appropriate.

5.  The RO/AMC will then readjudicate the 
Veteran's claims, to include consideration 
of whether TDIU is warranted.  If the 
benefits sought on appeal remain denied, 
the Veteran should be provided with a 
Supplemental Statement of the Case.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until she is so informed.  She has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


